DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant amendments and arguments filed on 04/26/2022 amending canceling claims 6, 12, 17, 19 and 20; amending claims 1, 3, 4, 7, 9, 10, 13 and 18; and adding new claims 21 – 25. Claims 1 – 5, 7 – 14, 18 and 21 – 25 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Claim Objections
Claim 7 objected to because of the following informalities:  
 in line 4 of claim 7 change “a first turbo-compressor” to - - a first turbo-compressor spool - -.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21, 24 and 25 each recite ‘to minimize voltage fluctuations’.  Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘to minimize voltage fluctuations’ in the application as filed.  Applicant par. 81 discusses the interruption in delivery of AC power to the grid is minimized when the ultra-capacitor is used to accommodate a blip in power when the gas turbine alternator cannot supply the full power demand.  However there is no discussion of minimizing the voltage fluctuations of the applicant’s DC link. For example, it is not clear if another technique can provide even better alleviation of voltage fluctuations.  Minimize is interpreted as “Reduce (something, especially something unwanted or unpleasant) to the smallest possible amount or degree” (Lexico online).  Therefore, the instant recitation is considered new matter.
Claim 22 recites ‘the AC electrical load conforms to IEEE 8528 standard’.  Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘the AC electrical load conforms to IEEE 8528 standard’ in the application as filed.  No discussion was found regarding an IEEE 8528 standard in applicant’s disclosure.  Therefore, the instant recitation is considered new matter.  Also, there does not appear to be an IEEE 8528 standard in existence.
Claim 23 recites ‘requiring one or more of a maximum voltage acceptance drop of less than 15 percent and a maximum voltage spike of less than 20 percent’. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘requiring one or more of a maximum voltage acceptance drop of less than 15 percent and a maximum voltage spike of less than 20 percent’ in the application as filed.  Applicant par. 15 discusses a resistor DC load installed in DC link in fig. 6 however there is no discussion of an acceptance voltage drop or maximum voltage.  Therefore, the instant limitation is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 each recite the limitation “IEEE 8528 standard”.  Where a government or industry standard is used in a claim as a limitation, the claim does not comply with the requirements of 35 USC 112, second paragraph because the claim scope is uncertain since standards are subject to change over time.  The instant limitation is further unclear because 1) there does not appear to be an IEEE 8528 standard (see IEEE search history attached); and 2) no revision or version information is included.  In order to overcome this rejection, 1) the standard number and the effective date of the standard applied should be included in the specification (no new matter can be entered); or 2) citation to the standard can be removed as long as there is written description support under 35 USC 112(a) for the remaining limitations in the claim.
Applicant is encouraged to file a copy of the applicable standard, (excerpts of the applicable portions are acceptable), via an information disclosure statement filed in accordance with 37 CFR 1.97 and 1.98.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 8, 10, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2013/0139519 A1 (Kesseli) in view of Pub. No.: US 2019/0055890 A1 (Ethier) and Pub. No. US 20090228149 A1 (Alston).
Regarding claim 1 and 21 and 22, Kesseli discloses (fig. 5; the labeling of spools and shafts also shown in figs. 1 and 3) a gas turbine engine (par. [0042], top), comprising: one or more turbo-compressor spools (9, 10) each turbo-compressor spool (9, 10) having a compressor (45, 22), a turbine (11, 42), and a first rotatable shaft (18, 16) rotatably coupling the compressor and the turbine; a combustor 41 for receiving a high-pressure airflow from the compressor of each of the turbo-compressor spools and delivering a heated airflow to the turbine of each of the turbo- compressor spools; a free turbine spool 12 comprising a free turbine 5 and a second rotatable shaft 24 (see fig. 3), the second rotatable shaft rotatably coupling the free turbine 5 to a variable speed alternator (see pars. 3, bottom, and 48, bottom; alternator load 6 is rotated by free turbine 5 that varies in speed according to the energy of the gasses entering the turbine 5; there is no gearing that would make the input to the alternator 6 a constant speed; see par. 39, middle wherein there is no transmission when the load 6 is an alternator), wherein the variable speed alternator generates electrical power (par. [0006], bottom), but does not explicitly teach an active rectifier accepting a variable frequency output from the variable speed alternator, wherein the active rectifier converts AC power to DC power and delivers the DC power to a DC common bus; and one or more ultra-capacitors connected to the DC common bus; wherein the ultra-capacitors inject current onto the DC common bus to minimize voltage fluctuations on the DC common bus; wherein the DC common bus is connected to an AC electrical load through an inverter, and wherein the AC electrical load conforms to IEEE 8528 standard.
Ethier teaches (fig. 3) a gas turbine engine 101 having a turbo-compressor spool (102, 103, 104) which has a compressor 102, a turbine 103, and a first rotatable shaft 104 coupling the compressor 102 and the turbine 103, a combustor 105 that receives airflow from the compressor 102 and delivers heated airflow to the turbine 103 of the turbo-compressor spool (102, 103, 104), and a free turbine spool (110, 111) having a free turbine 110 and a shaft 111 connecting the free turbine 110 to an alternator 112 (alternator 112 can be a permanent magnet generator, see par. 118, bottom, that converts mechanical energy from shaft 111 to electrical energy and outputs alternating current AC; this interpretation of “alternator” is consistent with applicant specification par. [0025]) that generates electrical power 202, and a rectifier 201 (converter 201 is rectifier; par. [0117]) that appears to accept a variable frequency output (frequency of alternator 112 is thought to depend on rotation speed of turbine shaft 111; there are no frequency converters taught by Ethier located between alternator 112 output and input to rectifier 201 and thus it is thought the output of alternator 112 is variable frequency although variable frequency is not explicitly taught) from a variable speed alternator 112, wherein the rectifier 201 converts AC power to DC power (rectifier 201 is an AC to DC converter; see par. 119, top) and delivers the DC power to a DC common bus 203 (Applicant DC bus is best understood to be the DC link between active rectifier 63 and active inverter 64 in Applicant fig. 6; likewise Ethier teaches a DC link between rectifier 201 and inverter 301 (converter 301 is an inverter, see par. 117) that is a DC common bus wherein the DC common bus 203 provides power to both ultra-capacitors 205 and  inverter 301 and as discussed in par. 119, middle, and par. 120, middle, respectively); and one or more ultra-capacitors (energy storage 205 may be ultra-capacitor; par. [0119], middle; see also par. [0117] describing embodiment of fig. 3 using ultra-capacitor with inverter) connected to the common DC bus 203 (see fig. 3); wherein the ultra-capacitors inject current onto the DC common bus (ultra-capacitors inject power into DC bus 203 to immediately compensate for a lack of power from alternator 112 during transient operation of the gas turbine; see pars. 119 and 130) to minimize voltage fluctuations on the DC common bus (intended use: because the ultracapacitors 205 inject DC power into the common DC bus 203 to accommodate for a lack of power from the alternator 112 voltage fluctuations that would otherwise occur in a scenario without power injection can be minimized); wherein the DC common bus is connected to an AC electrical load 206 through an inverter 301, wherein the AC electrical load conforms to IEEE 8528 standard (there does not appear to be a IEEE 8528 standard in existence; this recitation is interpreted with respect to applicant specification par. [0014] as ISO quality frequency of “50 or 60 Hz”; there is no other standard provided in applicant disclosure besides citation to ISO) (Ethier par. [0126]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli with an active rectifier accepting a frequency output from the alternator, wherein the active rectifier converts AC power to DC power and delivers the DC power to a DC common bus; and one or more ultra-capacitors connected to the DC common bus wherein the ultra-capacitors inject current onto the DC common bus to minimize voltage fluctuations on the DC common bus; wherein the DC common bus is connected to an AC electrical load through an inverter, wherein the AC electrical load conforms to IEEE 8528 standard as taught by Ethier in order to facilitate making excess power produced from the gas turbine and converted to the DC power available for later use via ultra-capacitor energy storage (Ethier par. [0119], middle and bottom), and to permit DC power from ultra-capacitor energy storage to supplement power generated from the gas turbine during transient operation of the gas turbine with respect to load or environmental conditions (Ethier par. [0108]).
Kesseli in view Ethier teach the current invention but do not explicitly teach an active rectifier accepting a variable frequency output from a variable speed alternator.
Alston teaches power conversion structures converting power from a generator driven by an engine and further teaches (see fig. 9) an active rectifier accepting a variable frequency output from a variable speed alternator (see pars 40, bottom, and 72; claim 3) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view Ethier with an active rectifier accepting a variable frequency output from a variable speed alternator in order facilitating providing reliable electrical power equipment (Alston par. [0003]).
Regarding claim 2, Kesseli in view Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses a recuperator 44; and a variable area nozzle 40 on the free power turbine 5 (see figure 5).
Regarding claim 4, Kesseli in view Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses an intercooler between the compressor 45 of the first turbo-compressor spool of the one or more spools and the compressor 22 of the second turbo-compressor spool of the one or more spools (par. [0039], top).
Regarding claims 7 and 24, Kesseli discloses (fig. 5; the labeling of spools and shafts also shown in figs. 1 and 3) a method of operating a gas turbine engine (par. [0042], top), the method comprising: receiving, by a combustor 41, a high-pressure air flow from a compressor (22 or 45) of a first turbo-compressor spool (9 or 10) of one or more turbo-compressor spools (9, 10), wherein the first turbo-compressor spool (9 or 10) of the one or more turbo-compressor spools comprises the compressor (22 or 45), a turbine (11, 42), and a first rotatable shaft (18 or 16) rotatably coupling the compressor and the turbine; delivering, by the combustor 41, a heated airflow to the turbine of the first turbo-compressor spool of the one or more turbo-compressor spools, wherein the heated airflow rotatably drives the first rotatable shaft and the compressor of the first turbo-compressor spool of the one or more turbo-compressor spools; generating, by a variable speed alternator (see pars. 3, bottom, and 48, bottom; alternator load 6 is rotated by free turbine 5 that varies in speed according to the energy of the gasses entering the turbine 5; there is no gearing that would make the input to the alternator 6 a constant speed; see par. 39, middle wherein there is no transmission when the load 6 is an alternator), electrical power, wherein the variable speed alternator is rotatably coupled to a free turbine spool 12 comprising a free turbine 5 and a second rotatable shaft 24, but does not explicitly teach accepting, by an active rectifier a variable frequency output from the variable speed alternator; converting, by the active rectifier, the electrical power from AC power to DC power; and delivering, by the active rectifier, the DC power to a DC common bus, wherein one or more ultra-capacitors are connected to the DC common bus; wherein the ultra-capacitors inject current onto the DC common bus to minimize voltage fluctuations on the DC common bus.
Ethier teaches (fig. 3) a gas turbine engine 101 having a turbo-compressor spool (102, 103, 104) which has a compressor 102, a turbine 103, and a first rotatable shaft 104 coupling the compressor 102 and the turbine 103, a combustor 105 that receives airflow from the compressor 102 and delivers heated airflow to the turbine 103 of the turbo-compressor spool (102, 103, 104), and a free turbine spool (110, 111) having a free turbine 110 and a shaft 111 connecting the free turbine 110 to an alternator 112 (alternator 112 can be a permanent magnet generator, see par. 118, bottom, that converts mechanical energy from shaft 111 to electrical energy and outputs alternating current AC; this interpretation of “alternator” is consistent with applicant specification par. [0025]) that generates electrical power 202, and accepting, by rectifier 201 (converter 201 is rectifier; par. [0117]) that appears to accept a variable frequency output (frequency of alternator 112 is thought to depend on rotation speed of turbine shaft 111; there are no frequency converters taught by Ethier located between alternator 112 output and input to rectifier 201 and thus it is thought the output of alternator 112 is variable frequency although variable frequency is not explicitly taught) from a variable speed alternator 112, converting by a rectifier 201 electrical power from AC power to DC power (rectifier 201 is an AC to DC converter; see par. 119, top); delivering, by a rectifier 201, the DC power to a DC common bus 203 (Applicant DC bus is best understood to be the DC link between active rectifier 63 and active inverter 64 in Applicant fig. 6; likewise Ethier teaches a DC link between rectifier 201 and inverter 301 (converter 301 is an inverter, see par. 117) that is a DC common bus wherein the DC common bus 203 provides power to both ultra-capacitors 205 and  inverter 301 and as discussed in par. 119, middle, and par. 120, middle, respectively); and wherein one or more ultra-capacitors (energy storage 205 may be ultra-capacitor; par. [0119], middle; see also par. [0117] describing embodiment of fig. 3 using ultra-capacitor with inverter) are connected to the common DC bus 203 (see fig. 3); wherein the ultra-capacitors inject current onto the DC common bus (ultra-capacitors inject power into DC link to immediately compensate for a dearth of power from alternator 112; see pars. 119 and 130) to minimize voltage fluctuations on the DC common bus (intended use: because the ultracapacitors 205 inject DC power into the common DC bus 203 to accommodate for a lack of power from the alternator 112 voltage fluctuations that would otherwise occur in a scenario without power injection can be minimized). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli with accepting, by a rectifier a frequency output from the variable speed alternator; converting, by the rectifier, the electrical power from AC power to DC power; and delivering, by the rectifier, the DC power to a DC common bus, wherein one or more ultra-capacitors are connected to the DC common bus wherein the ultra-capacitors inject current onto the DC common bus to minimize voltage fluctuations on the DC common bus as taught by Ethier in order to facilitate making excess power produced from the gas turbine and converted to the DC power available for later use via ultra-capacitor energy storage (Ethier par. [0119], middle and bottom), and to permit DC power from ultra-capacitor energy storage to supplement power generated from the gas turbine during transient operation of the gas turbine with respect to load or environmental conditions (Ethier par. [0108]).
Kesseli in view Ethier teach the current invention but do not explicitly teach accepting, by an active rectifier, a variable frequency output from the variable speed alternator.
Alston teaches power conversion structures converting power from a generator driven by an engine and further teaches (see fig. 9) accepting, by an active rectifier, a variable frequency output from the variable speed alternator (see pars 40, bottom, and 72; claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view Ethier with accepting, by an active rectifier, a variable frequency output from the variable speed alternator in order facilitating providing reliable electrical power equipment (Alston par. [0003]).
Regarding claim 8, Kesseli in view Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses a heat exchanger 44; and a variable area nozzle 40 on the free turbine 5 (see figure 5).
Regarding claim 10, Kesseli in view Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses an intercooler between the compressor 45 of the first turbo-compressor spool of the one or more spools and the compressor 22 of the second turbo-compressor spool of the one or more spools (par. [0039], top).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kesseli in view of Ethier and Alston, as applied to claims 2 and 8 respectively, above, and further in view of Pub. No. US 20130133480 A1 (Donnelly)
Regarding claim 3, Kesseli in view Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses a control (par. 50) for controlling the variable area nozzle 40.  Kesseli discloses changing the setting of the variable area nozzle is accomplished by a control that is actuated by a microprocessor (par. 62).  It is thought that this “control” is inherently an actuator however Kesseli does not explicitly recite the term “actuator” regarding the variable area nozzle 40 of Kesseli.
Donnelly teaches a gas turbine and further teaches a control for a variable area nozzle 28 (see fig. 5) for a free turbine 1 (see fig. 5) is an actuator 405 (see par. 114)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the variable nozzle of Kesseli of Kesseli in view Ethier and Alston, with an actuator to control the variable nozzle as taught by Donnelly in order to facilitate implementing the computer control of Kesseli (Donnelly pars. 111 and 114). 
Regarding claim 9, Kesseli in view Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses a control (par. 50) for controlling the variable area nozzle 40.  Kesseli discloses changing the setting of the variable area nozzle is accomplished by a control that is actuated by a microprocessor (par. 62) the control driving the variable area nozzle.  It is thought that this “control” is inherently an actuator however Kesseli does not explicitly recite the term “actuator” regarding the variable area nozzle 40 of Kesseli.
Donnelly teaches a gas turbine and further teaches a control for a variable area nozzle 28 (see fig. 5) for a free turbine 1 (see fig. 5) is an actuator 405 (see par. 114)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the variable nozzle of Kesseli of Kesseli in view Ethier and Alston, with an actuator to drive the variable nozzle as taught by Donnelly in order to facilitate implementing the computer control of Kesseli (Donnelly pars. 111 and 114).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kesseli in view of Ethier and Alston, as applied to claims 1 and 7 respectively, above, and further in view of Pub. No. US 20180058242 A1 (Malkamaki).
Regarding claims 5 and 11, Kesseli in view of Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses wherein the turbine 42 of the turbo-compressor spool 10 comprises a ceramic material (see par. [0057]), but is silent wherein the turbine of each of the turbo-compressor spools comprises a ceramic material and wherein the turbine comprises a ceramic material; (i.e., Kesseli is silent the turbine 11 of spool 9 comprises a ceramic material).
Malkamaki teaches (see fig. 2) a gas turbine engine (abstract), comprising: one or more turbo-compressor spools (10a-10c) each spool having a compressor, a turbine, (see fig. 2; for example spool 11a includes compressor C1 and turbine T1) and a first rotatable shaft rotatably coupling the compressor and the turbine (see fig. 2); a combustor (Comb1) for receiving a high-pressure airflow from the compressor of each of the turbo-compressor spools (see fig. 2) and delivering a heated airflow to the turbine of each of the turbo-compressor spools (see fig. 2), and further teaches wherein the turbine of each of the turbo-compressor spools comprises a ceramic material (see par. [0042]) and wherein the turbine comprises a ceramic material (see par. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view of Ethier and Alston with wherein the turbine of each of the turbo-compressor spools comprises a ceramic material and wherein the turbine comprises a ceramic material as taught by Malkamaki in order to facilitate using a light weight material in the turbines thereby reducing turbo lag and improving turbine response time regarding an increased load due to lower moment of inertia of light weight ceramic material.

Claims 13 – 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kesseli in view of Ethier and Alston, as evidenced by Pub. No. US 20100191442 A1 (Kirk).
The preamble recitation of claim 13 “for overcoming the effects of turbolag” is read as intended use by the examiner (MPEP 2111.02(II)).  Kesseli discloses using energy storage to supplement turbo-compressor power during sudden load changes helps the engine/generator set spool up more effectively and thereby overcome a turbo lag of the turbo-compressor; par. [0108]) on a block loaded (par. [0108]: “load suddenly increases”; a sudden increase in load is consistent with applicant specification meaning of block loading; par. [0026], top). Kirk discloses using two spools instead of a single spool, of a turbo-compressor, results in less weight of the individual spools thereby reducing the effects of turbo lag, par. [0064].  Therefore Kesseli is capable of overcoming the effects of turbolag by the use of energy storage and two spools as disclosed by Kesseli and evidenced by Kirk.
Regarding claims 13 and 25, Kesseli discloses (fig. 5; the labeling of spools and shafts also shown in figs. 1 and 3) a system (9, 10, 12, 41) for overcoming effects of turbo lag of a block loaded gas turbine engine (par. [0042], top), wherein the gas turbine comprises one or more turbo-compressor spools (9, 10), wherein each turbo- compressor spool has a compressor (45, 22), a turbine (11, 42), and a first rotatable shaft (18, 16) rotatably coupling the compressor and the turbine; a combustor 41 for receiving a high-pressure airflow from the compressor of each of the turbo-compressor spools and delivering a heated airflow to the turbine of each of the turbo-compressor spools, wherein the heated airflow rotatably drives the first rotatable shaft and the compressor of each of the turbine-compressor spools; a free turbine spool 12 comprising a free turbine 5 and a second rotatable shaft 24, the second rotatable shaft rotatably coupling the free turbine to a variable speed alternator (see pars. 3, bottom, and 48, bottom; alternator load 6 is rotated by free turbine 5 that varies in speed according to the energy of the gasses entering the turbine 5; there is no gearing that would make the input to the alternator 6 a constant speed; see par. 39, middle wherein there is no transmission when the load 6 is an alternator), wherein the variable speed alternator generates electrical power (par. [0006], bottom), but does not explicitly teach wherein an active rectifier accepts a variable frequency output from the variable speed alternator, converts AC power to DC power, and delivers the DC power to a DC common bus; and one or more ultra-capacitors connected to the DC common bus; wherein the ultra-capacitors inject current onto the DC common bus to minimize voltage fluctuations on the DC common bus.
Ethier teaches (fig. 3) a gas turbine engine 101 having a turbo-compressor spool (102, 103, 104) which has a compressor 102, a turbine 103, and a first rotatable shaft 104 coupling the compressor 102 and the turbine 103, a combustor 105 that receives airflow from the compressor 102 and delivers heated airflow to the turbine 103 of the turbo-compressor spool (102, 103, 104), and a free turbine spool (110, 111) having a free turbine 110 and a shaft 111 connecting the free turbine 110 to an alternator 112 (alternator 112 can be a permanent magnet generator, see par. 118, bottom, that converts mechanical energy from shaft 111 to electrical energy and outputs alternating current AC; this interpretation of “alternator” is consistent with applicant specification par. [0025]) that appears to accept a variable frequency output (frequency of alternator 112 is thought to depend on rotation speed of turbine shaft 111; there are no frequency converters taught by Ethier located between alternator 112 output and input to rectifier 201 and thus it is thought the output of alternator 112 is variable frequency although variable frequency is not explicitly taught) from a variable speed alternator 112, converts AC power to DC power (rectifier 201 is an AC to DC converter; see par. 119, top), and delivers the DC power to a DC common bus; and one or more ultra-capacitors (energy storage 205 may be ultra-capacitor; par. [0119], middle; see also par. [0117] describing embodiment of fig. 3 using ultra-capacitor with inverter) connected to the common DC bus 203 (Applicant DC bus is best understood to be the DC link between active rectifier 63 and active inverter 64 in Applicant fig. 6; likewise Ethier teaches a DC link between rectifier 201 and inverter 301 (converter 301 is an inverter, see par. 117) that is a DC common bus wherein the DC common bus 203 provides power to both ultra-capacitors 205 and  inverter 301 and as discussed in par. 119, middle, and par. 120, middle, respectively); wherein the ultra-capacitors inject current onto the DC common bus (ultra-capacitors inject power into DC bus 203 to immediately compensate for a lack of power from alternator 112 during transient operation of the gas turbine; see pars. 119 and 130) to minimize voltage fluctuations on the DC common bus (intended use: because the ultracapacitors 205 inject DC power into the common DC bus 203 to accommodate for a lack of power from the alternator 112 voltage fluctuations that would otherwise occur in a scenario without power injection can be minimized). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli with an active rectifier accepts a frequency output from the variable speed alternator, converts AC power to DC power, and delivers the DC power to a DC common bus; and one or more ultra-capacitors connected to the DC common bus wherein the ultra-capacitors inject current onto the DC common bus to minimize voltage fluctuations on the DC common bus as taught by Ethier in order to facilitate making excess power produced from the gas turbine and converted to the DC power available for later use via ultra-capacitor energy storage (Ethier par. [0119], middle and bottom), and to permit DC power from ultra-capacitor energy storage to supplement power generated from the gas turbine during transient operation of the gas turbine with respect to load and environmental conditions (Ethier par. [0108]).
Kesseli in view Ethier teach the current invention but do not explicitly teach active rectifier accepts a variable frequency output from the variable speed alternator.
Alston teaches power conversion structures converting power from a generator driven by an engine and further teaches (see fig. 9) an active rectifier accepts a variable frequency output from a variable speed alternator (see pars 40, bottom, and 72; claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view Ethier with an active rectifier accepts a variable frequency output from a variable speed alternator in order facilitating providing reliable electrical power equipment (Alston par. [0003]).
Regarding claim 14, Kesseli in view Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses a heat exchanger 44; and a variable area nozzle 40 on the free turbine 5.
Regarding claim 15, Kesseli in view Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses an intercooler between the compressor 45 of the first turbo-compressor spool of the one or more spools and the compressor 22 of the second turbo-compressor spool of the one or more spools (par. [0039], top).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kesseli in view of Ethier and Alston, as evidenced by Kirk, as applied to claim 13 above, and further in view of Malkamaki.
Regarding claim 16, Kesseli in view of Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses wherein the turbine 42 of the turbo-compressor spool 10 comprises a ceramic material (see par. [0057]), but is silent wherein the turbine comprises a ceramic material.
Malkamaki teaches (see fig. 2) a gas turbine engine (abstract), comprising: one or more turbo-compressor spools (10a-10c) each spool having a compressor, a turbine, (see fig. 2; for example spool 11a includes compressor C1 and turbine T1) and a first rotatable shaft rotatably coupling the compressor and the turbine (see fig. 2); a combustor (Comb1) for receiving a high-pressure airflow from the compressor of each of the turbo-compressor spools (see fig. 2) and delivering a heated airflow to the turbine of each of the turbo-compressor spools (see fig. 2), and further teaches wherein the turbine comprises a ceramic material (see par. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view of Ethier and Alston with wherein the turbine comprises a ceramic material as taught by Malkamaki in order to facilitate using a light weight material in the turbines thereby reducing turbo lag and improving response time regarding an increased load.

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kesseli in view of Ethier and Alston, as evidenced by Kirk, as applied to claim 13, above, and further in view of Donnelly.
Regarding claim 18, Kesseli in view Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses a control (par. 50) for controlling the variable area nozzle 40.  Kesseli discloses changing the setting of the variable area nozzle is accomplished by a control that is actuated by a microprocessor (par. 62) the control driving the variable area nozzle.  It is thought that this “control” is inherently an actuator however Kesseli does not explicitly recite the term “actuator” regarding the variable area nozzle 40 of Kesseli.
Donnelly teaches a gas turbine and further teaches a control for a variable area nozzle 28 (see fig. 5) for a free turbine 1 (see fig. 5) is an actuator 405 (see par. 114)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the variable nozzle of Kesseli of Kesseli in view Ethier and Alston, with an actuator to drive the variable nozzle as taught by Donnelly in order to facilitate implementing the computer control of Kesseli (Donnelly pars. 111 and 114). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kesseli in view of Ethier and Alston, as applied to claim 1 above, and further in view of Pub. No. US 2013/0313826 A1 (Gupta)
Regarding claim 23, Kesseli in view of Ethier and Alston teach the current invention as claimed and discussed above including DC bus discussed in the claim 1 analysis above, but are silent the DC common bus is connected to a DC electrical load requiring one or more of a maximum voltage acceptance drop of less than 15 percent and a maximum voltage spike of less than 20 percent. 
Gupta teaches (see fig. 2) a turbine (see par. 53) driven alternator 101 and further teaches DC common bus 112 is connected to a DC electrical load 114 requiring one or more of a maximum voltage acceptance drop of less than 15 percent and a maximum voltage spike of less than 20 percent (intended use: the switch just below resistor 114 opens in order to alleviate different overvoltage conditions across DC bus 112, see par. 53, middle; one of ordinary skill in the art understands a voltage spike can be an overvoltage condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view of Ethier and Alston with the DC common bus is connected to a DC electrical load requiring a maximum voltage spike of less than 20 percent as taught by Gupta in order to facilitate preventing damage to power components (see Gupta par. 6). 

Response to Arguments
Applicant argues that the alternator 112 of Ethier does not output variable frequency. In response it is thought that permanent magnet generators taught by Ethier inherently output a variable frequency that depends on rotation speed of turbine shaft 111.  Further there are no frequency converters disclosed by Ethier located between alternator 112 output and input to rectifier 201 and thus the output of alternator 112 appears to be variable frequency. However because the term “variable” is not recited reference Alston has been included that teaches variable speed alternator outputting a variable frequency to an active rectifier in accordance with the newly amended independent claims.
Applicant states the office action equates structure 301 with a rectifier. In response, the previous office action mailed on 12/19/2021 cited rectifier 201 to teach claimed rectifier (converter 201 is rectifier; see Ethier par. [0117]).  Applicant states variable frequency is not communicated to structure 301.  As pointed out above below the variable frequency from the alternator of Kesseli in view Ethier and Alston, as taught by Alston, is delivered to rectifier 201 rather than inverter 301

    PNG
    media_image1.png
    674
    1036
    media_image1.png
    Greyscale
[AltContent: textbox (rectifier)][AltContent: arrow][AltContent: textbox (inverter)][AltContent: arrow]
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7777358 teaches DC Bus 22;
US 20070041229 teaches permanent magnet generator with active rectifier
US 20090066089 teaches DC line 15 is DC bus;
US  20100156189 teaches either active or passive rectifier can accept variable frequency from generator;
US 20110215640: teaches DC link and DC bus used interchangeably;
US 20150145251 teaches load dissipation resistor with DC link;
US 20190168622 teaches active rectifier; and
US 2013/0181688 A1: teaches gas turbine system with variable frequency generator delivering variable frequency to active rectifier

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741